Citation Nr: 0516332	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for spondylosis and degenerative disc disease, cervical 
spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for spondylosis, lumbar spine, status post L4-S1 fusion.  

3.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder strain, status post acromioclavicular 
separation.  

4.  Entitlement to an initial compensable rating for plantar 
fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to May 
1983, and from September 1983 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  As set forth above, the veteran's claim is now 
within the jurisdiction of the RO in Albuquerque, New Mexico.

In the August 2002 rating decision on appeal, the RO granted 
service connection for spondylosis and degenerative disc 
disease, cervical spine (rated as 20 percent disabling); 
spondylosis, lumbar spine, status post L4-S1 fusion (rated as 
10 percent disabling); right shoulder strain, status post 
acromioclavicular separation (rated as 10 percent disabling); 
and plantar fasciitis (rated as zero percent disabling).  All 
ratings were effective January 1, 2002.  In addition, the RO 
denied service connection for tinnitus.  

The veteran duly appealed the RO's decisions, including the 
initial ratings assigned by the RO for his service-connected 
cervical spine, low back, right shoulder, and plantar 
fasciitis disabilities.  Before the matter was certified to 
the Board, in an October 2004 rating decision, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent rating, effective January 1, 2002.  The Board finds 
that the grant of service connection for tinnitus constitutes 
a full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the veteran has not yet initiated an appeal with 
the downstream elements of the initial rating or effective 
date assigned for tinnitus, those issues are not currently 
before the Board.

Also in the October 2004 rating decision, the RO increased 
the initial ratings for the veteran's lumbar spine disability 
and right shoulder disability from 10 to 20 percent.  
Although increased ratings have been granted, the issues of 
entitlement to ratings in excess of 20 percent for the lumbar 
spine and right shoulder disabilities remain in appellate 
status, as the maximum schedular ratings have not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

As noted by the veteran's representative in January 2005 
written arguments, the veteran requested a personal hearing 
on his February 2003 VA Form 9.  In an April 2003 statement, 
however, the veteran indicated that he wished to attend an 
informal conference with a Decision Review Officer in lieu of 
a personal hearing.  That conference was held in April 2003 
and a conference report is of record.  Thus, the Board finds 
that the veteran's hearing request has been satisfied and 
will proceed with consideration of the appeal without delay.  



FINDINGS OF FACT

1.  The veteran's spondylosis and degenerative disc disease 
of the cervical spine is manifested by symptoms such as pain, 
and limited motion, but not symptoms approximating severe 
limitation of motion, severe intervertebral disc disease, or 
ankylosis, nor does he experience incapacitating episodes 
totaling four to six weeks yearly.  

2.  The veteran's spondylosis, lumbar spine, status post L4-
S1 fusion, is manifested by symptoms such as pain, and 
limited motion, including forward flexion limited to 70 
degrees, but not symptoms approximating severe lumbosacral 
strain, severe limitation of motion, severe intervertebral 
disc disease, or ankylosis, nor does he experience 
incapacitating episodes totaling four to six weeks yearly.  

3.  The veteran's right shoulder disability is manifested by 
pain, limited motion, and X-ray evidence of arthritis.

4.  The veteran's plantar fasciitis is manifested by pain, 
with no objective evidence of any pathology.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for spondylosis and degenerative disc disease, 
cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5243 (effective from September 23, 2002); 
Diagnostic Codes 5242, 5243 (effective from September 26, 
2003).

2.  The criteria for an initial rating in excess of 20 
percent for spondylosis, lumbar spine, status post L4-S1 
fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code 5293 (effective prior to September 23, 
2002); Diagnostic Code 5243 (effective from September 23, 
2002); Diagnostic Codes 5237, 5238, 5242, (effective from 
September 26, 2003).

3.  The criteria for an initial rating in excess of 20 
percent for right shoulder strain, status post 
acromioclavicular separation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5203 (2004).

4.  The criteria for an initial 10 percent rating, but no 
higher, for plantar fasciitis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5276 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded VA 
medical examinations in connection with this claim.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


I.  Factual Background

The veteran's service medical records show that he sought 
treatment in June 1989 following a motor vehicle accident.  
Cervical and lumbar strain were noted.  Thereafter, the 
veteran was treated on numerous occasions for low back pain.  
After conservative treatment failed to relieve his severe 
mechanical low back pain with right sided sciatica, he 
underwent L5-S1 diskectomy in January 1998.  He had initial 
relief of his symptoms, but they thereafter returned and 
worsened.  

In December 1998, the veteran underwent a lumbar interbody 
fusion with threaded cages and reportedly made an excellent 
recovery.  Postoperatively, he indicated that his pain 
symptoms significantly improved.  Nonetheless, his treating 
physician noted that he had instructed the veteran to 
permanently avoid repetitive bending, twisting, sit-ups, 
pushups, or lifting greater than 25 pounds.  

The veteran's service medical records also show that he 
sustained injury to the right shoulder in May 1986, while 
playing softball.  X-ray studies were normal and the 
assessment was right shoulder sprain.  In April 1996, he 
sustained another right shoulder injury while playing 
racquetball and was treated with physical therapy.  X-ray 
studies of the right shoulder performed in April 1996 showed 
mild degenerative joint disease, but no acute fractures, 
dislocations, or periarthropathic calcifications.  

In April 2001, the veteran sought treatment for bilateral 
foot pain.  He indicated that his foot pain had begun 
following his back surgery in 1998.  The veteran was issued a 
pair of supports and reported initial relief of pain.  In May 
2001, however, he reported that his pain had returned.  

At his September 2001 service separation medical examination, 
the veteran reported that he had undergone back surgery in 
1998 and continued to experience back pain as well as 
occasional slight tingling and numbness.  He also reported 
that his feet had hurt since his back surgery and he had 
consulted a podiatrist.  The veteran also indicated that he 
had had a right shoulder injury in 1995, either a tear or 
separation.  The examiner noted that the veteran had no 
residuals from this injury.  On examination, veteran's feet 
were noted to have a normal arch.  His upper extremities and 
spine were normal, but for a post surgical scar on the lumbar 
spine.  

In January 2002, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including low back, neck, right shoulder, and 
foot disabilities.  

In connection with his claim, the RO obtained VA clinical 
records, dated from April to July 2002.  In pertinent part, 
these records note that the veteran reported a history of 
arthritis in the back, neck, legs, feet, right shoulder, and 
arms.  No treatment was rendered for the veteran's orthopedic 
complaints.  

The veteran was afforded a VA medical examination in February 
2002.  The examiner indicated that he had reviewed the 
veteran's claims folder in connection with the examination.  
With respect to his low back, the veteran reported that since 
his surgeries in 1998, he had experienced less right leg pain 
radiation, although he continued to experience low back pain.  
He indicated that he was unable to sit or drive for long 
periods without experiencing pain.  He also indicated that 
his standing and walking was limited to approximately one 
hour.  Objective examination showed flexion to 90 degrees 
with pain, extension to 10 degrees with pain, lateral bending 
to 17 degrees right and 20 degrees left with pain, rotation 
to 45 degrees right and 60 degrees left without pain to the 
right only.  Straight leg raising was positive on the right 
at 75 degrees.  There were no sensory abnormalities and 
reflexes were intact.  Gait was normal, the veteran was able 
to fully squat, and he had no difficulty getting on and off 
the examination table.  X-ray studies showed spondylosis at 
L4-S1, with disc space narrowing at L4-5.  The diagnosis was 
lumbar disc disease with slight radicular pain, status post 
surgery.  

With respect to his neck, the veteran reported that he had 
had neck pain since he was involved in an automobile accident 
two years prior.  He indicated that his neck constantly ached 
or bothered him and that he had some limited motion.  
Objective examination showed limitation of motion, with 
flexion only to 33 degrees, extension to 45 degrees, lateral 
bending to 15 degrees, right rotation to 45 degrees, and left 
rotation to 60 degrees.  X-ray studies showed spondylosis and 
degenerative disc disease.  The diagnosis was neck pain and 
limitation of motion.  

Regarding his right shoulder, the veteran reported that he 
sustained two sports-related injuries during service.  Since 
those injuries, he indicated that he experienced discomfort 
at least every other day.  He denied popping or shifting, and 
indicated that weight bearing was not generally limited.  
Objective examination showed that abduction was limited to 
151 degrees with pain.  Forward flexion was to 170 degrees, 
posterior extension was to 50 degrees, and adduction was to 
40 degrees.  External rotation was to 45 degrees and internal 
rotation was to 100+ degrees.  X-ray studies were negative 
but for some AC joint spurring.  The diagnosis was chronic 
right shoulder strain.  

With respect to his feet, the veteran reported that the 
bottoms of his feet toward the heels began to hurt after his 
back surgeries.  He was thereafter prescribed orthotics, 
which helped.  He denied limitation of activities due to his 
foot symptoms.  Examination of the feet was normal.  The 
diagnosis was plantar fasciitis.  

In support of his claim, the veteran submitted private 
medical evidence showing that in October 2002, he sought 
treatment for neck and right shoulder pain.  He reported 
increasing right shoulder pain in the last year radiating to 
the neck with neck stiffness.  The veteran indicated that he 
worked at the Phoenix International Airport and that his 
duties including some heavy lifting such as picking up trash, 
transferring passengers, and moving barriers.  He indicated 
that he took Celebrex and Flexoril for his symptoms.  
Examination revealed that the veteran was left hand dominant.  
He had full lateral rotation to the right and left in the 
cervical spine and was able to flex his chin to his chest.  
Extension was mildly limited to 15 degrees.  There was no 
tenderness to palpation and neurologically he was normal.  
Examination of the right shoulder showed that he lacked just 
a few degrees of full elevation to 150 degrees out of a 
normal range of 170 degrees.  X-ray studies were unremarkable 
but for some very mild AC joint arthrosis.  The assessment 
was impingement syndrome of the right shoulder with AC joint 
arthrosis and cervical strain.  

In January 2003, the veteran was evaluated by a private 
physician in connection with his complaint of right cervical 
radicular pain.  He reported stabbing and aching pain in the 
neck radiating to the right shoulder on movement.  He also 
complained of pain in the right buttock radiating to the 
right hip and legs.  Examination revealed that active and 
passive range of motion of the arms and legs did not induce 
pain or tenderness.  There was normal strength, sensation and 
reflexes.  The impression was right sided cervical radicular 
pain symptoms.  Subsequent MRI testing of the lumbar spine 
showed postoperative and degenerative changes in the lumbar 
spine without focal disc protrusion or central canal 
stenosis.  MRI of the cervical spine showed moderate cervical 
spondylosis with moderately severe central canal stenosis and 
slight flattening of the cord at C4-5.  

In a February 2003 letter, a private physician indicated that 
he had treated the veteran for neck pain radiating to the 
right shoulder, as well as back pain radiating to the 
buttocks and right leg.  The veteran's low back symptoms were 
much worse than his neck symptoms, which were described as 
intermittent.  It was noted that MRI of the lumbar spine 
demonstrated degenerative narrowing of the L4-5 disc space 
with diffuse bulging of the disc.  A cervical MRI 
demonstrated cervical spondylosis at the C4-5 level with 
foraminal stenosis.  The physician indicated that the veteran 
had no signs of myelopathy, although he had radicular-type 
symptoms in both the neck and lumbar regions.  He recommended 
lumbar epidural injections to help with the radicular pain.  

At a VA medical examination in April 2003, the veteran 
reported that he was working full-time in the field of 
airport operations, which required him to be on his feet all 
day, plus walking and some driving.  He indicated that he 
experienced occasional neck pain, daily pain on the bottom of 
his feet, and daily right shoulder soreness.  With respect to 
his low back, the veteran indicated that he had daily pain, 
as well as occasional radiating pain on the right.  
Examination showed a healed surgical scar on the lumbar 
spine.  Gait was normal.  There was tenderness to palpation 
in the paralumbar and parathoracic muscles, but no spasm.  
Range of motion testing showed flexion to 70 degrees, 
extension to 20 degrees, and side bending to 20 degrees.  
There was slight pain at the terminal degrees.  Range of 
motion testing of the cervical spine showed flexion to 50 
degrees, extension to 50 degrees, right lateral rotation to 
45 degrees and left lateral rotation to 50 degrees.  Right 
lateral flexion was to 30 degrees, and left lateral flexion 
was to 40 degrees.  There was slight pain at the terminal 
degrees.  

Examination of the feet showed that circulation was normal 
and there was no swelling or tenderness to palpation.  The 
right shoulder exhibited no tenderness to palpation.  Grip 
and circulation were normal.  Range of motion testing showed 
flexion to 130 degrees, extension to 45 degrees, abduction to 
90 degrees, internal rotation to 50 degrees, and external 
rotation to 85 degrees.  There was slight pain at the 
terminal degrees.  The diagnoses included right shoulder with 
old apparent strain of the acromioclavicular joint, no 
evidence of separation at this time.  Also diagnosed was 
lumbosacral spine status post surgery with internal fixation 
or spaces plus degenerative disc disease at L4-5, and 
degenerative joint disease at L4-S1; as well as cervical 
spine with degenerative disc disease and degenerative joint 
disease.  Finally, the examiner diagnosed both feet with 
history of plantar fasciitis but normal examination today.  

Additional VA clinical records dated to May 2004 show that in 
May 2003, the veteran reported that he was having a bad day 
with his back and requested Motrin.  He reported that he had 
had an epidural injection a few months ago.  The assessment 
included arthritis of the back.  The veteran again sought 
treatment for low back pain in May 2004.  He also reported a 
history of arthritis in the back, legs, feet, neck, 
shoulders, and arms.  The examiner noted that despite 
multiple complaints of pain, the veteran reported that he 
used Motrin only three times weekly.  


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis


Entitlement to an initial rating in excess of 20 percent for 
spondylosis and degenerative disc disease, cervical spine.

As a preliminary matter, the Board notes that during the 
course of this appeal, VA has revised the criteria for 
evaluating disabilities of the spine, including both the 
lumbar and cervical segments of the spine.  The RO has 
considered the veteran's claims under both the old and 
amended criteria.  In the December 2002 Statement of the Case 
and in the October 2004 Supplemental Statement of the Case, 
the veteran was notified of the amended criteria.  Taking 
these factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The RO has rated the veteran's cervical spine disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002) and Diagnostic Code 5242 (2004).  

Under Diagnostic Code 5290, in effect prior to September 26, 
2003, a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.

With respect to these criteria, the Board finds that the 
record does not contain probative evidence of more than 
moderate limitation of motion of the cervical spine.  In that 
regard, at the February 2002 VA medical examination, range of 
motion testing showed flexion to 33 degrees, extension to 45 
degrees, lateral bending to 15 degrees, right rotation to 45 
degrees, and left rotation to 60 degrees.  

Private medical evidence shows that on examination in October 
2002, the veteran had full lateral rotation to the right and 
left in the cervical spine and was able to flex his chin to 
his chest.  Extension was mildly limited to 15 degrees.  At 
the most recent VA medical examination in April 2003, range 
of motion testing of the cervical spine showed flexion to 50 
degrees, extension to 50 degrees, right lateral rotation to 
45 degrees and left lateral rotation to 50 degrees.  Right 
lateral flexion was to 30 degrees, and left lateral flexion 
was to 40 degrees.  There was slight pain at the terminal 
degrees.  

The Board finds that these results do not represent severe 
limitation of motion, nor were they described by the examiner 
or the veteran as such.  Thus, the Board finds that the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5290, as in effect prior to September 26, 
2003, have not been met.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the disability associated with the veteran's 
cervical spine involves pain on motion, the Board finds that 
the additional functional loss associated with these symptoms 
does not warrant increased compensation above and beyond that 
currently in effect.

For example, according to the recent clinical records, the 
veteran works full time, despite his reports of pain.  In 
addition, the record shows that objective examination has 
revealed no evidence of disuse, such as muscle atrophy.  The 
veteran has not reported symptoms such as fatigability, 
weakness, incoordination, or other evidence of decreased 
functional ability.  In view of the foregoing, the Board 
finds an insufficient basis for the assignment of an initial 
rating in excess of 20 percent for the veteran's cervical 
spine disability pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the cervical spine.  
The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, under Diagnostic Code 5287, favorable ankylosis 
of the cervical spine was rated as 30 percent disabling and 
unfavorable ankylosis of the cervical spine was rated as 40 
percent disabling.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In this case, however, the veteran's cervical spine 
disability is not manifested by ankylosis, nor does the 
veteran so contend.  Thus, the Board finds that Diagnostic 
Code 5287 is not for application.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, as in effect prior to September 26, 2003.  That 
provision provides that residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.

The Board has duly considered this provision, but finds that 
the evidence does not show, nor does the veteran contend, 
that his service-connected cervical spine disability includes 
residuals of a vertebral fracture.  Thus, the Board finds 
that this provision does not apply in this case.  

Effective September 26, 2003, a General Formula for Diseases 
and Injuries of the Spine was instituted.  That formula 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability have not been met.  As 
set forth above, repeated range of motion testing shows that 
the veteran's cervical spine symptomatology does not fall 
within the criteria for an initial rating in excess of 20 
percent.  Again, the veteran's cervical spine disability has 
not been shown to be manifested by ankylosis, nor does the 
veteran so contend.  In addition, although the veteran has 
complained of radicular pain, such symptomatology is 
contemplated in the currently assigned 20 percent rating, as 
well as the 20 percent rating assigned for the veteran's 
service-connected right shoulder disability.  The record 
contains no objective evidence of additional neurological 
deficits which could be separately rated.  In summary, based 
on the most probative evidence of record, an initial rating 
in excess of 20 percent is not warranted under the amended 
criteria discussed above.  

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  These criteria were also revised during the course 
of this appeal.  Under the rating criteria in effect prior to 
September 23, 2002, a zero percent rating was assigned for 
postoperative intervertebral disc syndrome, cured.  A 10 
percent rating was assigned for mild intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2004) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was inadvertent and has now been corrected by 
69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final 
correction that was made effective September 26, 2003.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 20 percent for the veteran's service-connected 
cervical spine disability have not been met.  As delineated 
above, there have been no findings of severe intervertebral 
disc syndrome with recurring attacks or incapacitating 
episodes with a duration of at least four weeks during the 
past 12 months so as to warrant the next higher rating of 40 
percent under either the former or current rating criteria.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 20 percent for the veteran's service-
connected cervical spine disability have not been met, either 
under the former or current rating criteria for evaluating 
intervertebral disc syndrome.  

Nor does the probative evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2004).  Under that provision, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his cervical spine disability.  For 
example, although the veteran reports that his neck 
disability is symptomatic, it has not been shown that his 
disability is productive of marked interference with his 
employment beyond that contemplated by his assigned rating.  
In addition, the record does not reflect frequent periods of 
hospitalization due to the veteran's cervical spine 
disability.  In fact, since his separation from service, it 
does not appear that the veteran has been hospitalized for 
treatment of his cervical spine disability.  

In conclusion, the Board finds that the criteria for an 
initial rating in excess of 20 percent for a cervical spine 
disability have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Entitlement to an initial rating in excess of 20 percent for 
spondylosis, lumbar spine, status post L4-S1 fusion.

As set forth above, the RO originally rated the veteran's low 
back disability as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  In an October 2004 
rating decision, the RO increased the initial rating for the 
veteran's low back disability to 20 percent, pursuant to 
Diagnostic Code 5241.  

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 20 percent rating was assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum 40 percent rating was warranted for severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

With respect to these criteria, the Board finds that the 
record does not contain probative evidence of severe 
lumbosacral strain symptoms.  No examiner has indicated that 
the veteran has severe lumbosacral strain.  In addition, 
there is no evidence of spinal listing or positive 
Goldthwaite's sign.  Although X-ray studies show 
osteoarthritic changes and the veteran exhibits loss of 
lateral motion, there has been no indication of any 
abnormality on forced motion.  Thus, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent under Diagnostic Code 
5295.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back.  The 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, Diagnostic Code 5010 provided that arthritis due 
to trauma, substantiated by X-ray findings, was rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  

Limitation of motion of the lumbar spine was evaluated under 
Diagnostic Code 5292, where a 20 percent rating was warranted 
for moderate limitation of motion of the lumbosacral spine, 
and a 40 percent rating was warranted for severe limitation 
of motion of the lumbosacral spine.  

With respect to Diagnostic Code 5292, as in effect prior to 
September 26, 2003, the Board notes that to warrant a rating 
in excess of 20 percent, the evidence must show that the 
veteran's disability was productive of severe disability due 
to limitation of motion of the lumbosacral spine.  In that 
regard, on February 2002 VA medical examination, range of 
motion testing showed flexion to 90 degrees with pain, 
extension to 10 degrees with pain, lateral bending to 17 
degrees right and 20 degrees left with pain, rotation to 45 
degrees right and 60 degrees left without pain to the right 
only.  At the VA medical examination in April 2003, range of 
motion testing showed flexion to 70 degrees, extension to 20 
degrees, and side bending to 20 degrees.  There was slight 
pain at the terminal degrees.  The Board finds that these 
results do not represent severe limitation of motion, nor 
were they described by the examiner or the veteran as such.  
Thus, the Board finds that the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5292, as in effect 
prior to September 26, 2003, have not been met.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the disability associated with the veteran's 
low back involves pain on motion, the Board finds that the 
additional functional loss associated with these symptoms 
does not warrant increased compensation above and beyond that 
currently in effect.

For example, according to the recent clinical records, the 
veteran works full time, despite his reports of pain.  In 
addition, the record shows that objective examination has 
revealed no evidence of disuse, such as muscle atrophy.  In 
view of the foregoing, the Board finds an insufficient basis 
for the assignment of an initial rating in excess of 20 
percent for the veteran's low back disability pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, as in effect prior to September 26, 2003.  That 
provision provides that residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.

The Board has duly considered this provision, but finds that 
the evidence does not show, nor does the veteran contend, 
that his service-connected low back disability includes 
residuals of a vertebral fracture.  Thus, the Board finds 
that this provision does not apply in this case.  

As noted, effective September 26, 2003, a General Formula for 
Diseases and Injuries of the Spine was instituted.  That 
formula is set forth in full in the previous section and will 
not be repeated here.  

Applying the facts in this case to the criteria set forth in 
the General Formula, the Board finds that the amended 
criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability have not been 
met.  As set forth above, repeated range of motion testing 
shows that the veteran's low back symptomatology does not 
falls within the criteria for an initial rating in excess of 
20 percent.  Despite this testing, the veteran's low back 
disability has never been shown to have been manifested by 
ankylosis or flexion limited to 30 degrees or less.  Indeed, 
flexion has never been limited to less than 70 degrees.  In 
addition, the RO has assigned a separate 10 percent rating 
for neurologic abnormalities of the right lower extremity, 
associated with the veteran's low back disability.  The 
record contain no objective evidence of additional 
neurological deficits, such as bowel or bladder impairment, 
which could be separately rated.  In summary, based on the 
most probative evidence of record, a rating in excess of 20 
percent is not warranted under the amended criteria discussed 
above.  

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  These criteria were also revised during the course 
of this appeal.  Under the rating criteria in effect prior to 
September 23, 2002, a zero percent rating was assigned for 
postoperative intervertebral disc syndrome, cured.  A 10 
percent rating was assigned for mild intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.  The 
pertinent notes following 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2004) are set forth above and will not be repeated 
here.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 20 percent for the veteran's service-connected low 
back disability have not been met.  As delineated above, 
there have been no findings of severe intervertebral disc 
syndrome with recurring attacks or incapacitating episodes 
with a duration of at least four weeks during the past 12 
months so as to warrant the next higher rating of 40 percent 
under either the former or current rating criteria.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 20 percent for the veteran's service-
connected low back disability have not been met, either the 
former or current rating criteria for evaluating 
intervertebral disc syndrome.  

Nor does the probative evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2004).  Under that provision, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his low back disability.  For example, 
although the veteran reports that his low back disability is 
symptomatic during his job at the airport, it has not been 
shown that his disability is productive of marked 
interference with his employment beyond that contemplated by 
his assigned rating.  In addition, the record does not 
reflect frequent periods of hospitalization due to the 
veteran's low back disability.  In fact, since his separation 
from service, it does not appear that the veteran has been 
hospitalized for treatment of his low back disability.  

In conclusion, the Board finds that the criteria for an 
initial rating in excess of 20 percent for a low back 
disability have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Entitlement to an initial rating in excess of 20 percent for 
right shoulder strain, status post acromioclavicular 
separation.

The RO has rated the veteran's right shoulder disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5203.

Under Diagnostic Code 5203, a 20 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by dislocation or nonunion with loose movement.  38 C.F.R. 
4.71a, Diagnostic Code 5203 (2004).  No higher rating is 
available under this provision.  

Thus, the Board has considered other Diagnostic Codes that 
potentially relate to impairment of the shoulder; the veteran 
is entitled to be rated under the Diagnostic Code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2004).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm to shoulder level, or when there is limitation of 
motion of the minor arm to midway between side and shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between side 
and shoulder level, or where there is limitation of motion of 
the minor arm to 25 degrees from the side.  A maximum 40 
percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2004).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation 
for the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 40 percent evaluation for the 
minor arm and a 50 percent evaluation for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2004).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there are infrequent 
episodes, and guarding of movement only at the shoulder level 
of either arm, or where there is recurrent dislocation of the 
minor humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 30 percent 
rating is warranted for recurrent dislocation of the major 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.

In this case, the evidence of record shows that the veteran 
is left-handed.  Thus, his right shoulder is part of his 
minor extremity.  X-ray studies have shown evidence of 
arthritis and objective examination shows pain and limited 
motion in the right shoulder.  The evidence, however, shows 
that the veteran does not have limitation of motion in the 
minor right shoulder that would warrant an initial rating in 
excess of 20 percent under Diagnostic Code 5201.

For example, at the February 2002 VA medical examination, 
abduction was limited to 151 degrees with pain and internal 
rotation was to 100+ degrees.  At a private medical 
examination in October 2002, examination of the right 
shoulder showed that the veteran lacked just a few degrees of 
full elevation to 150 degrees.  At the most recent VA medical 
examination in April 2002, range of motion testing showed 
abduction to 90 degrees and internal rotation to 50 degrees.  
There was slight pain at the terminal degrees.

Even considering Deluca factors, such as pain on motion, the 
Board finds that these range of motion values do not support 
the assignment of a rating in excess of 20 percent rating 
under Diagnostic Code 5201.  In that regard, the Board notes 
that there have been no complaints or findings of 
fatigability, atrophy, loss of strength, or other evidence of 
disuse.  On the contrary, examination has shown that the 
veteran has normal grip strength and muscle strength in the 
right upper extremity.  

The Board further notes that the evidence does not show, nor 
does the veteran contend, that his right shoulder disability 
is manifested by ankylosis, impairment of the humerus, or 
recurrent dislocation, to warrant application of Diagnostic 
Codes 5200 or 5202.

The Board has also considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual with respect to the right 
shoulder disability.  For example, there is no indication 
that the veteran's right shoulder disability has required 
frequent periods of hospitalizations or has produced marked 
interference with employment.  The veteran has not contended 
otherwise.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 20 percent for right shoulder 
strain, status post acromioclavicular separation.  Thus, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


Entitlement to an initial compensable rating for plantar 
fasciitis.

Because plantar fasciitis is not specifically provided for in 
the Rating Schedule, the RO has rated the veteran's 
disability by analogy to acquired flatfoot under Diagnostic 
Code 5276.  See 38 C.F.R. 4.20 (2004) (When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.

In this case, the Board finds that Diagnostic Code 5277 
(bilateral weak foot), Diagnostic Code 5278 (claw foot), 
Diagnostic Codes 5280 and 5281 (hallux valgus and hallux 
rigidus), Diagnostic Code 5282 (hammer toe), and Diagnostic 
Code 5283 (malunion or nonunion of the metatarsal bones) are 
inapplicable here as it has not been shown that the veteran's 
service-connected bilateral foot disability was ever 
manifested by any of these disorders, nor is the veteran's 
service-connected bilateral foot symptomatology analogous to 
any of these conditions.  Likewise, Diagnostic Code 5284, 
pertaining to residuals of foot injuries, is not for 
application as there is no indication that the veteran's foot 
problems resulted from injury, nor does he so contend.  

Pursuant to Diagnostic Code 5276, a zero percent rating is 
warranted for mild flatfoot with symptoms relieved by built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate flatfoot, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral flatfoot, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

As set forth above, the veteran was twice examined by VA in 
connection with his claim of entitlement to a compensable 
rating for plantar fasciitis.  At the February 2002 and April 
2003 VA medical examinations, the veteran reported pain in 
his feet.  Objective examination of the feet, however, was 
normal on both occasions.  The diagnoses were plantar 
fasciitis.  The Board observes that there is no other medical 
evidence of record showing any abnormality of the feet.  

As noted, Diagnostic Code 5276 provides that a 10 percent 
rating is warranted for moderate flatfoot, manifested by pain 
on manipulation and use of the feet.  Based on the veteran's 
complaints of pain, the Board finds that his plantar 
fasciitis symptomatology more nearly approximates the 
criteria for an initial 10 percent rating under Diagnostic 
5276.  Absent any other objective indication of disability, 
however, the Board finds that the criteria for an initial 
rating in excess of 10 percent have not been met.  

The Board has also considered Diagnostic Code 5279, which 
pertains to metatarsalgia.  "Metatarsalgia" is "a cramping 
burning pain below and between the metatarsal bones where 
they join the toe bones."  Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995) (quoting Webster's Medical Desk Dictionary 
430 (1986)).  Although this provision is potentially 
applicable given the veteran's symptoms of pain, the Board 
observes that Code 5279 provides a maximum 10 percent rating 
for metatarsalgia, unilateral or bilateral.  Thus, 
application of this provision would result in no benefit to 
the veteran.

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's plantar fasciitis has required frequent 
hospitalizations or has produced marked interference with 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Brambley 
v. Principi, 17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that evidence 
supports an initial 10 percent rating for plantar fasciitis, 
but no higher.  The preponderance of the evidence is against 
the assignment of an initial rating in excess of 10 percent 
for plantar fasciitis.  To this extent, the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002).







ORDER

Entitlement to an initial rating in excess of 20 percent for 
spondylosis and degenerative disc disease, cervical spine, is 
denied.  

Entitlement to an initial rating in excess of 20 percent for 
spondylosis, lumbar spine, status post L4-S1 fusion, is 
denied.  

Entitlement to an initial rating in excess of 20 percent for 
right shoulder strain, status post acromioclavicular 
separation, is denied.  

Entitlement to an initial 10 percent rating for plantar 
fasciitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


